May 19, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     KEVIN MATTHEW HALL, Appellant

NO. 14-12-00655-CV                          V.

                  REBECCA MACCORKLE HALL, Appellee
                    ________________________________

     This cause, an appeal from the judgment in favor of appellee, Rebecca
MacCorkle Hall, signed March 27, 2012, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Kevin Matthew Hall, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.